DETAILED ACTION
Status of Claims
This Office Action is in response to Restriction Election on 11/09/2020.
Claims 1-20 are pending and claim 9 is withdrawn from consideration.
Claims 1-8 and 10-20 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I of claims 1-8 and 10-20 in the reply filed on 11/09/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.

Claim Objections
Claims 3 and 7 are objected to because of the following informalities:  Claims 3 and 7 recite “wherein an device reader API…” in which it should recite “wherein a device reader API…”  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-8 are directed to a server computer (Machine).  Claims 10-19 are directed to a method (Process).  Claim 20 is directed to one or more non-transitory computer-readable media (Article of Manufacture).  Therefore, these claims fall within the four statutory categories of invention.
The claim recites payment transaction/device data processing, which is an abstract idea.  Specifically, the claims recite "receiving user data and reader metadata, wherein the reader metadata includes information indicating the type of a portable user reader, generate the user data using user data; determining a reader scheme from a plurality of reader schemes using the reader metadata; determining a user data format that indicates information related to fields included in the user data; parsing the user data using the user data format to extract personal information and a key serial number; and determining a session key using the key serial number." which is grouped within the “Certain Methods of Organizing Human Activity” and “mathematical concepts” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction/managing relationships (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim involve acts of commercial transaction between a user using a device with a card reader and payment service providers system to decrypt an encrypted personal information based on See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “A (mobile acceptance) server computer comprising: a processor; and a non-transitory computer-readable medium, comprising code executable by the processor for implementing a method comprising,” “mobile device,” “device reader,” “the portable user device reader comprising hardware that is separate from the mobile device, wherein the portable device reader is connected to the mobile device” and “mobile device” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “A (mobile acceptance) server computer comprising: a processor; and a non-transitory computer-readable medium, comprising code executable by the processor for implementing a method comprising,” “mobile device,” “device reader,” “the portable user device reader comprising hardware that is separate from the mobile device, wherein the portable device reader is connected to the mobile device” and “mobile device” performs the steps or functions of "receiving user data and reader metadata, wherein the reader metadata includes information indicating the type of a portable user reader, generate the user data using user data; determining a reader scheme from a plurality of reader schemes using the reader metadata; determining a user data format that indicates information related to fields included in the user data; parsing the user data using the user data format to extract personal information and a key serial number; and determining a session key using the key serial number.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Further, the additional element of “encrypted user device data and device reader metadata,” “the portable device reader is configured to generate the encrypted user device data using user device data from a portable user device,” “encryption scheme,” “decryption key” and “decrypting the encrypted personal information using the session decryption key and the device reader encryption scheme” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other 
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using “A (mobile acceptance) server computer comprising: a processor; and a non-transitory computer-readable medium, comprising code executable by the processor for implementing a method comprising,” “mobile device,” “device reader,” “the portable user device reader comprising hardware that is separate from the mobile device, wherein the portable device reader is connected to the mobile device” and “mobile device” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of payment transaction/device data processing.  As discussed above, taking the claim elements separately, the “A (mobile acceptance) server computer comprising: a processor; and a non-transitory computer-readable medium, comprising code executable by the processor for implementing a method comprising,” “mobile device,” “device reader,” “the portable user device reader comprising hardware that is separate from the mobile device, wherein the portable device reader is connected to the mobile device” and “mobile device” performs the steps or functions of " receiving user data and reader metadata, wherein the reader metadata includes information indicating the type of a portable user reader, generate the user data using user data; determining a reader scheme from a plurality of reader schemes using the reader metadata; determining a user data format that indicates information related to fields included in the user data; parsing the user data using the user data format to extract personal information and a key serial number; and determining a session key using the key serial number."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of payment transaction/device data processing.  Additionally, the additional element of “encrypted user device data and device reader metadata,” “the portable device reader is configured to generate the encrypted user device data using user device data from a portable user device,” “encryption scheme,” “decryption key” and “decrypting the encrypted personal information using the session decryption key and the device reader encryption scheme” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-8 and 11-19 further describe the abstract idea of payment transaction/device data processing.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “receiving encrypted user device data and device reader metadata from a mobile device, wherein the device reader metadata includes information indicating a type of a portable user device reader… determining a user device data format using the device reader metadata.”  Although the Applicant’s Specification discloses,
“Device data parsing module 312 may be configured to parse encrypted user device data. For example, device data parsing module 312 may use API database 500 to determine a reader data format identifier 504 associated with device reader metadata received from a merchant mobile device 200.
BDK database 400 may be used to store data associated with one or BDKs. In some embodiments, BDK database 400 may be operable to retrieve a BDK used by a portable user device reader 102 given device metadata associated with the device reader 102. For example, if all portable user device readers 102 of a certain type use a particular BDK, a record in BDK database 400 may be stored for each portable user device type. An example of a BDK database 400 is shown in FIG. 4.
API database 500 may be used to store data associating device reader types to device reader APIs or other information used to parse user device data. In some embodiments, API database 500 may be operable to retrieve a device reader API or a device reader encryption scheme used by a portable user device reader 102 given device metadata associated with the device reader 102. For example, if all portable user device readers 102 of a certain type use a particular device reader API, a record in API database 500 may be stored for each portable user device type. An example of an API database 500 is shown in FIG. 5.
User device data format identifier 504 may include any identifier suitable to identify a user device data format for user device data or encrypted user device data generated by a portable user device reader 102 with an associated device reader type identifier 501. In some embodiments, the user device data format identifier 504 may be a reference to an XML schema or other description of the structure of user device data.” (Pars. 60, 63-64, 75)
The Applicant’s Specification does not describe how the server is “determining a user device data format using the device reader metadata” while the device reader meditate only provides device reader type “device reader metadata includes information indicating a type of a portable user device reader”.  Although the Spec. in fig. 5 provides table for table data, it is not sufficient to conclude how the user device data format can be determined based on reader type data (device reader metadata).  Therefore, the claim recites functional language but the Specification does not describe how the function is performed (lack of algorithm or steps for performing the function). (See In re Katz
Claims 10 and 20 are also rejected based on the same rational as each recite similar language.
Claims 2-8 and 11-19 are also rejected as each depend on claim 1 and 10, respectively.
Claims 4 and 14 recites “wherein the decrypted personal information comprises payment information, the method further comprising conducting a transaction using the payment information.”  Although the Applicant’s Specification discloses, 
“FIG. 1 shows a system according to an embodiment of the invention. The system comprises a user (not shown) who may operate a portable user device 101. The user may use portable device 101 to conduct payment transactions at a portable user device reader 102 connected to a merchant mobile device 200. Merchant mobile device 200 may be connected to mobile acceptance server 300. Mobile acceptance server 300 may be connected to merchant processor computer 103. Merchant processor computer 103 may be connected to acquirer computer 104. Acquirer computer 104 may be connected to issuer computer 106 via payment processing network 105. Portable user device 101 may be manufactured by device manufacturer 107, which in some embodiments may be associated with the issuer of portable user device 101.” (Par. 36)
The Applicant’s Specification does not describe what is involved in performing the act of “conducting” or the manner in which “conducting” is performed.  Therefore, the Specification does not explain what hardware and/or software with specific steps or procedures, to accomplish the function. (See MPEP 2161.01 (I)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is recites “…the portable user device reader comprising hardware that is separate from the mobile device, wherein the portable device reader is configured to generate the encrypted user device data using user device data from a portable user device while the portable device reader is connected to the mobile device” which is limitation directed to portable device reader and mobile device.  However, claims 1 is directed to a server computer.  It is unclear to one of ordinary skill if the claim is directed to a server computer or in combination with portable device reader and mobile device.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 3, 10 and 20 are also rejected based on the same rational as each recite similar language.
Claims 2-8 and 11-19 are also rejected as each depend on claim 1 and 10, respectively.
Claim 1 recites “receiving encrypted user device data and device reader metadata from a mobile device, wherein the device reader metadata includes information indicating a type of a portable user device reader.”  The claim is unclear to one of ordinary skilled because it is unclear if the claim requires both the user device data and device reader metadata to be encrypted In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 10 and 20 are also rejected based on the same rational as each recite similar language.
Claims 2-8 and 11-19 are also rejected as each depend on claim 1 and 10, respectively.
Evidence to support a position that claims 1, 3-5, 7-8 and 20 are drawn to a product includes the recitation of “A server computer…” in claim 1 and “One or more non-transitory computer-readable media…” in claim 20.  On the other hand, evidence to support a position that claims are drawn to a process include:
Claim 1 and 20, “wherein the portable device reader is configured to generate the encrypted user device data using user device data from a portable user device”
Claim 3, “determined using an API database,”
Claim 4, “conducting a transaction using the payment information,”
Claim 5, “encrypted using a session encryption key retrieved from a plurality of future keys,”
Claim 7, “determined,” “associated,” “related to fields included in the encrypted user device data,” “associated,”
Claim 8, “generated,”
In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret that claims 1, 3-5, 7-8 and 20 to be drawn to either a product or process.
Therefore, claims 1, 3-5, 7-8 and 20 are attempting to claim both an apparatus and the method steps of using the apparatus.  This causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); Ex parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990); In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011); Ultimate Pointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011)).
Claims 2-87 are also rejected as each depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamba et al. (US 2012/0126007) in view of Russ et al. (US 2003/0221100).
With respect to claims 1, 10 and 20, Lamba discloses a server computer, a computer implemented method comprising:
a processor; and a non-transitory computer-readable medium, comprising code executable by the processor for implementing a method comprising (Figs. 28, 46; Pars. 66-68, 207, 209, 280-234, 281-282):
receiving, by a mobile acceptance server, encrypted user device data and device reader metadata from a mobile device (Figs. 14-15, 23-25, 46; Pars. 176, 206-207, 209-210, 280),
wherein the device reader metadata includes information indicating a portable user device reader (unique ID of designer) (Fig. 9; Pars. 74, 101, 206, 274, 280, 286), 
the portable user device reader comprising hardware that is separate from the mobile device (Figs. 1-6B, 9-11, 13, 16B-16C; Pars. 65, 73-87, 88), 
wherein the portable device reader is configured to generate the encrypted user device data using user device data from a portable user device while the portable device reader is connected to the mobile device (Figs. 27; Pars. 105, 206, 212, 280);
device reader metadata (Fig. 9; Pars. 74, 101, 206, 274, 280, 286); 
parsing, by the mobile acceptance server, the encrypted user device data using the user device data format to extract encrypted personal information and determine a key serial number (master secret) (Fig. 46; Pars. 207-209, 280-282);
determining a session decryption key (cryptographic key) using the key serial number (Pars. 281-282); and 
decrypting, by the mobile acceptance server, the encrypted personal information using the session decryption key and the device reader (Fig. 5; Pars. 206-207, 280-282).
Lamba does not explicitly disclose type of a device, determining a device encryption scheme using the device metadata; determining a user device data format using the device reader metadata; and decrypting using the device encryption scheme.  Russ disclose type of a device, Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 2 and 11, Lamba in view of Russ discloses all the limitations as described above.  Additionally, Lamba discloses wherein the device reader metadata comprises a device reader manufacturer identifier (Fig. 9; Pars. 74, 101, 206, 274, 280, 286).
Neither Lamba nor Russ specifically disclose a device reader model identifier, but this describes the device reader data.  However, as the recited characteristics of these items are not processed to carry out any positively recited steps or functions, these limitations recite 
With respect to claims 3 and 12, Lamba in view of Russ discloses all the limitations as described above.
Neither Lamba nor Russ specifically disclose wherein a device reader API and the device reader encryption scheme are determined using an API database comprising a plurality of device reader API identifiers, wherein each device reader API identifier is associated with a device reader manufacturer identifier and a device reader model identifier, but this describes data table of the device reader.  However, as the recited characteristics of these items are not processed to carry out any positively recited steps or functions, these limitations recite nonfunctional descriptive material.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability.  It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
With respect to claims 4 and 14, Lamba in view of Russ discloses all the limitations as described above.  Additionally, Lamba discloses wherein the decrypted personal information 
With respect to claims 5 and 15, Lamba in view of Russ discloses all the limitations as described above.  Additionally, Lamba discloses wherein the encrypted personal information is encrypted using a session encryption key (cryptographic key) retrieved from a plurality of future keys (counter) (Pars. 206, 210, 280), 
wherein the method further comprises:
retrieving, by the mobile acceptance server, a base derivation key (card reader's unique identifier) using the device reader metadata (Pars. 281-282); and 
deriving, by the mobile acceptance server, a session decryption key (cryptographic key) using the base derivation key and the key serial number (master secret), wherein the encrypted personal information is decrypted using the session decryption key (Pars. 281-282).
With respect to claims 6 and 16, Lamba in view of Russ discloses all the limitations as described above.  Additionally, Lamba discloses wherein the encrypted personal information comprises encrypted card track data (Figs. 14-15, 23-25, 46; Pars. 176, 206-207, 209-210, 280).
With respect to claim 7, Lamba in view of Russ discloses all the limitations as described above.
Neither Lamba nor Russ specifically disclose wherein an device reader API and the device reader encryption scheme are determined from a plurality of device reader APIs and device reader encryption schemes, wherein the device reader API is associated with a user device data format that indicates information related to fields included in the encrypted user device data, and wherein at least some of the plurality of device reader APIs are associated with different user 
With respect to claim 8, Lamba in view of Russ discloses all the limitations as described above.  Additionally, Lamba discloses wherein the server computer communicates with the mobile device across multiple sessions, and wherein the session decryption key is a unique key generated using a counter corresponding to a current session (Pars. 281-282).
With respect to claim 17, Lamba in view of Russ discloses all the limitations as described above.  Additionally, Lamba discloses wherein the device reader encryption scheme indicates an encryption process used to generate the encrypted user device data, and wherein the method further comprises: deriving a session decryption key based on the encryption process indicated by the device reader encryption scheme, wherein the encrypted personal information is decrypted using the session decryption key (Pars. 281-282).
With respect to claims 18-19, Lamba in view of Russ discloses all the limitations as described above.
Neither Lamba nor Russ specifically disclose wherein the information related to the fields comprises the ordering of the fields, the lengths of the fields, but this describes information of .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lamba et al. (US 2012/0126007), Russ et al. (US 2003/022110) in view of Mahajan et al. (US 2015/0134962).
With respect to claim 13, Lamba in view of Russ discloses all the limitations as described above.  Additionally, Lamba discloses wherein the method further comprises: wherein the encrypted user device data is parsed based on the user device data format (Figs. 24-25; Pars. 207-209),
Lamba does not explicitly disclose determining the user device data format using the device reader metadata.  Russ disclose determining the user device data format using the device reader metadata (Figs. 3, 9; Pars. 20, 49-51, 56, 102, 111).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the decrypting and verifying contents of the packet at the server (Figs. 24-25; Pars. 207-209, 280) of Lamba in view of determining the user device data format using the device reader metadata (Figs. 3, 9; Pars. 20, 49-51, 56, 102, 111) of Russ in order to decrypt and verify the contents of the packet at the back end (Lamba, Pars. 280-281) and to reformat the Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Lamba nor Russ explicitly disclose user device data associated with a device reader API.  Mahajan disclose user device data associated with a device reader API (Pars. 37-38, 46-47, 100).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the decrypting and verifying contents of the packet at the server (Figs. 24-25; Pars. 207-209, 280) of Lamba, Russ in view user device data associated with a device reader API (Pars. 37-38, 46-47) of Mahajan in order to decrypt and verify the contents of the packet at the back end (Lamba, Pars. 280-281) and to create a secure communication session between user device and servers based on device associated API (Mahajan, Pars. 46-47).   ("Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685